Case 1:20-cv-20338-JEM Document 11 Entered on FLSD Docket 03/03/2020 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 1:20-CV-20338-JEM

Plaintiff:
vs.
FIS

2020002475

 

 

 

Defendant:
HOMEAWAY.COM, INC. AND VIAC & CO. INC., D/B/A VIAC LUXURY REAL ESTATE,

For:

Max G. Soren, Esq.
DININ LAW GROUP, P.A.
4200 NW 7th Avenue
Miami, FL 33127

Received by Professional Process Servers on the 21st day of February, 2020 at 9:00 am to be served on VIAC & CO. INC., D/
B/A VIAC LUXURY REAL ESTATE C/O MCR PARTNERS, INC., REGISTERED AGENT, 20533 BISCAYNE BLVD., (1301),
MIAMI, FL 33180.

|, Alfredo C. de Andrade, being duly sworn, depose and say that on the 24th day of February, 2020 at 6:20 pm, I:

SUBSTITUTE served by delivering a true copy of the SUMMONS IN A CIVIL ACTION and NOTICE AND PETITION FOR
REMOVAL WITH EXHIBIT to: KEN GIL, UPS STORE CLERK, a person in charge at the recipient's PRIVATE MAILBOX
location at the address of: 20533 BISCAYNE BLVD., (1301), MIAMI, FL 33180; the only address known after reasonable
investigation and after determining that the person or business to be served maintains a mailbox at this location, in compliance
with State Statutes.

Description of Person Served: Age: 50, Sex: M, Race/Skin Color: WHITE, Height: 5'6, Weight: 195, Hair: SALT & PEPPER,
Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and | am a Certified Process Server, appointed by the
Chief Judge, in good standing, in the Eleventh Judicial Circuit of Florida, in which the process was served. Signed in the State
of Florida. "Under penalties of perjury, | declare that | have read the foregoing document and that the facts stated in it are true."
FS 92.525. Notary not required.

 

Alfredo C. de Anurade
Subscribed and Sworn to before me on the 25th day of CPS#1747

February, 2020 by the affiant who is personally known to
Professional Process Servers

"2
of te — & Investigators, Inc.
' ian é = 1749 N.E. 26th Street, Suite A
Wilton Manors, FL 33305
(954) 566-2523

 

ght Pty, CONCHITA NUNEZ
oe '. Commission # GG 214086 Our Job Serial Number: FIS-2020002475

s Expires May 4, 2022
Me op eS Bonded Thru Budget Notaty Gerviees

wet

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c
Case 1:20-cvx20338-JEM Document 11, Entered on FLSD Docket 03/03/2020 Page 2 of 2
Case‘1:20--2v-20338-JEM Document 8| Entered on FLSD Docket 02/20/2020 Page 1 of 2

UNITED STATES DISTRICT COURT

| FOR THE

SOUTHERN DISTRICT OF FLORIDA

MIAMI DIVISION

MICHAEL PHELPS,
Plaintiff,
Ve

HOMEAWAY.COM, INC. and VIAC & CO.
INC., d/b/a VIAC LUXURY REAL ESTATE,

Defendants.

Ss
Nee Nee Ne ee ee” ee” Ne’ Ne” Se ee

SUMMONS IN A CIVIL ACTION

OBTAIN DESCRIPTION

Civil Action No. 1:20-cv-20338-JEM

uPs roe Clete
seevenK GX Ai a ca

DAT 22H 2020, 6:20?

oy D-ANDO-DeoZ

ae

 
   

To: WVIAC & CO. INC, d/b/a VIAC LUXURY REALESTATE M4, Wit le GL, <0) SiC,

c/o MCR Partners, Inc., Registered Agent
20533 Biscayne Blvd (1301)
Miami, Florida 33180

|
A lawsuit has been filed against you. |

\4s, 2]?

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose

name and address are:
Max G. Soren, Esq.
Dinin Law Group, P.A.
4200 NW 7 Avenue
Miami, Florida 33127
Telephone: (786) 431-1333

E-mail: inbox@dininlawgroup.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.

HTT Tae py,

"9,

Date:

SQ STATES Dio, Angela E. Nobile
: « “BD CLERK OF COURT

 

Wi,

qv
o
9

 

Ds Bes a

% SAS: Fe wens

“aler 2 UTHES, x
Mea Ma

at

wh. i 13 he Signature of Clerk or Deputy Clerk
oP. =
=

A

ar
